Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00325-CV

                    IN THE INTEREST OF T.C.D., A.P.D. and P.S.D., Children

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-06301
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 24, 2015

DISMISSED FOR LACK OF JURISDICTION

           On February 11, 2015, Ricardo De La Garza was held in contempt for violating provisions

of an order in a suit affecting the parent child relationship. Appellant has filed a notice of appeal

from the contempt judgment and a motion for extension of time to file the notice of appeal.

           This court does not have jurisdiction to review contempt orders by direct appeal. In re

Rich, 993 S.W.2d 272, 274 (Tex. App.—San Antonio 1999, no pet.); Metzger v. Sebek, 892 S.W.2d
20, 55 (Tex. App.—Houston [1st Dist.] 1994, writ denied). Contempt orders may only be reviewed

by an application for a writ of habeas corpus, if the contemnor’s liberty has been restrained, or by

a petition for a writ of mandamus, if the contemnor has not been confined or otherwise had his

liberty restrained. See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690
S.W.2d 243, 243 (Tex. 1985).
                                                                                 04-15-00325-CV


        On June 3, 2015, we ordered appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant did not respond to our order. We therefore dismiss

this appeal for lack of jurisdiction.


                                                PER CURIAM




                                              -2-